MACK, Judge.
Petitioner seeks the annulment of the action of the Interstate Commerce Commission in dismissing a complaint alleging that the rate of $2.10 per ton on coal from Coal Creek mines in Tennessee to Augusta, Ga., in force since October 1, 1907, was unjust and unreasonable in itself, and subjected the manufacturers of Georgia to undue prejudice as compared with other designated points in the same general territory. In dismissing the complaint the Commission denied reparation.
That the Commission proceeded in all respect^ according to law in the hearing of the case, and that there was substantial evidence *67iti support of its conclusions, is not denied. The petitioner, however, alleges that the Commission erred in matters of law apparent on the face of the report in dismissing the complaint and in denying the relief prayed. On oral argument it was conceded that no one of the alleged errors of law would of itself be a sufficient basis to annul the order of the Commission, but it was urged that in some way this court could amalgamate all the charges of alleged error and deduce therefrom some sufficient new ground not specified which would require it to set aside the order of dismissal.
In view of the admissions of counsel, we deem it unnecessary to discuss the alleged errors in detail. In our judgment, neither any one of them nor all of them combined confer upon this court either the right or the duty to annul the Commission’s order.
The motions of the respondents to dismiss the petition will therefore be sustained, and the petition will be dismissed, at the petitioner’s cost.
Petition dismissed.